Citation Nr: 0511838	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-18 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right forearm tendonitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from April 1975 to March 1979.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

The appellant has appealed the initial evaluation assigned to 
his post-traumatic stress disorder (PTSD) disability.  
Consequently, the Board will consider the entire time period 
in question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the issues on appeal are as reflected on the title 
page.

The appellant submitted additional VA medical evidence 
concerning his claims in March 2005.  The appellant's 
representative stated in a March 2005 memorandum that he was 
waiving the appellant's right to review of that evidence by 
the agency of original jurisdiction.  Therefore referral to 
the RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  In any case, because the 
PTSD and knee claims are being remanded, the RO will 
nevertheless have the opportunity to consider the evidence 
submitted directly to the Board by the appellant.

The issues of an increased initial rating for PTSD in excess 
of 30 percent and entitlement to service connection for right 
and left knee disorders are addressed in the remand portion 
of the decision below.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The appellant's right forearm disability is currently 
manifested by subjective complaints of pain involving the 
wrist and objective medical evidence of a slight limitation 
of motion, no atrophy of the forearm or hand, intact 
reflexes, marked tenderness to any touch whatsoever of the 
right wrist, no evidence of any lack of endurance or 
coordination and negative Tinel's signs.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 10 percent for 
the right forearm tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 
4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
diagnostic codes predicated on limitation of motion require 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

By a March 1980 rating decision, the appellant was service 
connected for right forearm tendonitis.  The tendonitis was 
assigned an initial noncompensable evaluation under 
Diagnostic Code 5024, effective from April 1979.  In a rating 
decision issued in November 2000, the evaluation for the 
right forearm disability was increased to 10 percent, 
effective in March 2000.  The 10 percent evaluation was 
assigned under Diagnostic Code 5024; radiographic examination 
was negative.  The appellant thereafter submitted a claim for 
increase in November 2001.

Review of the medical evidence of record reveals that the 
appellant was seen in a VA outpatient clinic in April 2000; 
he complained of right arm pain.  On physical examination, 
there was mild tenderness in the lateral condyle area.  Range 
of motion was full.  There was no other joint swelling.  

The appellant underwent a VA medical examination in May 2000.  
He complained of increased pain in the area of the elbow, 
with pain and stiffness in the mornings.  The appellant 
demonstrated pronation and supination of 90 degrees.  There 
was pain with motion.  Range of motion of the right hand was 
essentially normal.  There was an approximate decrease of 
biceps/triceps strength of ten to fifteen percent.  There was 
tenderness to palpation of the biceps tendon and the triceps 
tendon.  No edema was noted.  Radiographic examination of the 
right hand, wrist and elbow was negative.  The examiner 
rendered a diagnosis of chronic tendonitis with pain.

The appellant underwent a VA orthopedic examination in 
December 2001; the examiner reviewed the appellant's records 
and noted that the appellant had been diagnosed with radial 
neuritis of the right wrist and a ganglion of the right 
wrist.  The appellant complained of pain in his wrist that 
involved the entire wrist.  On physical examination, there 
was no palpable ganglion in the right wrist.  There was no 
swelling of the right wrist itself.  There was marked 
tenderness to any touch whatsoever of the right wrist.  There 
was no numbness.  The appellant demonstrated 75 degrees of 
dorsiflexion, 75 degrees of palmar flexion and 90 degrees of 
pronation, 90 degrees of supination, as well as full ulnar 
and radial deviation.  There was marked pain on any resisted 
motion, but passive motion was achieved without pain.  There 
was no atrophy of the right forearm or hand.  Reflexes were 
intact.  There was no weakness of the fingers.  There was no 
evidence of any lack of endurance or lack of coordination in 
the examination of the right wrist and hand.  Tinel testing 
was negative over the radial nerve, the median nerve and the 
ulnar nerve.  The examiner rendered a diagnosis of past 
history of pain in right wrist following injury and stated 
that he could find no objective abnormalities on examination 
of the right wrist.  The examiner also stated that the 
appellant had marked psychogenic musculoskeletal reaction.

Review of the appellant's VA inpatient treatment records 
reveals that the December 2001 discharge summary did not 
include any mention of the right forearm condition on Axis 
III in the discharge summary.  He did not receive any 
treatment for his right forearm tenonitis during that 
hospitalization.  Subsequent physical therapy treatment was 
for the appellant's knees and there is no evidence relating 
to complaints of, or treatment, his right forearm.

Review of the appellant's service medical records indicates 
that he is right-handed.  The appellant also stated that he 
was right-handed during his May 2000 VA joints examination.

The board notes that there is no specific diagnostic code for 
tendonitis.  VA regulations provide that when an unlisted 
condition is encountered it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
movement of the wrist is covered in the regulations by 
Diagnostic Codes 5214 and 5215.  In addition, tenosynovitis 
is to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Code 5003-
5020.  Where there is x-ray evidence of arthritis, and 
limitation of motion but not to a compensable degree, a 10 
percent rating can be assigned for such major joints.  Id.

Diagnostic Code 5215 is for limitation of motion of the 
wrist.  Normal ranges of wrist motion are 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  See 
38 C.F.R. § 4.71, Plate I.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating 
is the highest evaluation assignable under this code.  
Ratings higher than 10 percent can be assigned under 
Diagnostic Code 5214 for various degrees of ankylosis.  
Ankylosis of the wrist on the major side is rated 30 percent 
for favorable ankylosis, 40 percent for ankylosis in any 
other position except favorable, and 50 percent for 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  A higher rating of 60 percent could 
also be assigned under Diagnostic Code 5125, loss of use of 
the hand, which is accompanied by entitlement to special 
monthly compensation.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate Diagnostic Codes, none of 
which was rated on overlapping criteria.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

After considering the record, the Board finds that there is 
no medical evidence of record indicating that the appellant 
demonstrated any right wrist ankylosis and therefore 
Diagnostic Code 5214 is not for application.  In addition, no 
multiple impaired finger movements (not including the thumbs) 
due to tendon tie-up, muscle or nerve injury were clinically 
demonstrated to be caused by the tendonitis and which would 
therefore warrant a separate evaluation.  However, the 
appellant has a medically demonstrated slight impairment of 
the right wrist range of motion, namely in palmar flexion.  
The Board has also acknowledged the appellant's complaints of 
tenderness and pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, such slight limitation of 
the right wrist motion coupled with his complaints of pain 
with resultant limitation of use, the Board finds that the 
appellant's symptomatology most closely approximates 
impairment of function of a major joint, the wrist.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5024.  

It is the conclusion of the Board, after reviewing the 
medical records associated with the claims file, that a 
schedular rating in excess of 10 percent is not warranted.  
The appellant has complaints of pain on use and some 
limitation of motion, and the medical evidence of record, 
while demonstrating the limitation of palmar flexion, does 
not demonstrate sufficient evidence of limitation of motion 
of the right wrist to warrant an increased evaluation.  Only 
slight impairment was noted on examination.  Therefore, the 
appellant's complaints of tenderness, pain and functional 
impairment, when taken together with the slight limitation of 
motion without other clinical findings, more nearly 
approximate a 10 percent evaluation under Diagnostic Code 
5024, but no more.

The currently assigned 10 percent rating contemplates 
complaints of pain, especially on extended use.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the right wrist; therefore, Diagnostic Code 
5214 is not for application.  Further, limitation of motion 
of the right wrist is slightly limited; this is not severe 
enough to meet the standard of Diagnostic Code 5215, which 
has a maximum of 10 percent itself.  In addition, the May 
2000 radiology report showed no bony abnormalities of the 
right wrist.  Therefore, the Board can find no basis under 
the applicable Diagnostic Codes to grant an evaluation in 
excess of 10 percent based on impairment of the right wrist.

At one point, the evidence suggested an elbow problem, but 
none has been more recently noted.  In other words, even when 
seen in May 2000 for a complaint related to the elbow, there 
was no indication of clinical findings suggestive of elbow 
function impairment such that a separate rating may be 
assigned.  Additionally, when examined in December 2001, no 
impairment of elbow function was noted.  Consequently, while 
the veteran has reported pain in the arm, this problem is 
contemplated in the 10 percent rating presently assigned.  
For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim.  

The Board finds no evidence that the appellant's service-
connected right forearm disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  It is undisputed that 
the appellant's symptoms have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

There is no evidence that service-connected right forearm 
disability interferes markedly with employment in a way not 
contemplated by the schedular rating.  The appellant has not 
required any hospitalizations for treatment, nor were there 
any other exceptional disabling characteristics that could 
not be addressed by the schedular rating criteria.  There is 
no evidence of record showing that the appellant had suffered 
any adverse employment action based on limitation of right 
forearm function.  Accordingly, the Board finds that the 
regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for his right forearm disability and that 
the referral of this case for consideration of an 
extraschedular evaluation for that disability is not 
warranted.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his right forearm claim 
by means of a December 2001 letter and a May 2002 rating 
decision, as well as the discussion in the Statement of the 
Case (SOC).  These documents informed the appellant of what 
the evidence had to show to establish entitlement, what 
evidence was still needed from him and what VA's duty to 
assist was in obtaining evidence for his claim.  The 
appellant was notified of the information necessary to 
substantiate his right forearm claim.  He was also told that 
he needed to ensure that all pertinent evidence was 
submitted.  The Statement of the Case provided the appellant 
with the text of 38 C.F.R. § 3.102 and 38 C.F.R. § 3.159.  
Therefore, VA has no outstanding duty to inform.  

Although all the notices required by the VCAA may not have 
been provided until after the RO adjudicated the appellant's 
increased rating claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA inpatient and outpatient medical 
records were obtained and associated with the claims file.  
The appellant was afforded a VA medical examination.  The 
appellant did not provide any information to VA concerning 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  In addition, the 
appellant's representative, in the February 2005 informal 
hearing presentation, declared that the RO had undertaken and 
complied with the requirements of the VCAA and the duty to 
assist.  The Board also finds that VA has completed its 
duties under the VCAA and all applicable law, regulations and 
VA procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107 (West 2002).


ORDER

An evaluation in excess of 10 percent for the appellant's 
right forearm tendonitis disability is denied.


REMAND

A determination has been made that additional development is 
necessary as to the remaining issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case is remanded for action as described below.

The Board notes that the appellant was discharged from the 
United States Navy and assigned to the Naval Reserve 
Personnel Center; his Reserve obligation was to end in March 
1981.  In his July 1979 VA Form 21-526, the appellant stated 
that he was in the inactive naval Reserve.  However, he 
subsequently stated, in a July 1983 letter to the RO, that he 
had been on active duty for training (ACDUTRA) with the Naval 
Reserve in San Diego, California.  The appellant's Naval 
Reserve service medical records have not been obtained.  This 
is significant because injuries that occur on ACDUTRA or 
inactive duty training (INACDUTRA) can be service connected.  
Service medical records are deemed to be constructively of 
record in proceedings before the Board and should be 
obtained, if available, prior to further review of the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO 
should take appropriate steps to obtain the appellant's Navy 
Reserve service medical records and associate them with the 
claims file.

Review of the medical evidence of record indicates that the 
appellant has been receiving treatment for his PTSD at the 
Vet Center in Rockford, Illinois.  However, these treatment 
records are not currently in the evidence of record.  
Consequently, these Vet Center medical records should be 
obtained.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and implementing regulations 
found at 38 C.F.R. § 3.159 (2004) is 
completed.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim for service connection based on the 
theory of injury occurring during ACDUTRA 
or INACDUTRA, and of what part of such 
evidence he should obtain and what part 
VA will yet attempt to obtain on his 
behalf, including medical opinion 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  The veteran should be instructed 
to submit all pertinent evidence in his 
possession.

2.  The RO should take appropriate steps 
to secure any additional service 
personnel and medical records or 
alternative records for the appellant 
through official channels or from any 
other appropriate source.  In particular, 
the RO should obtain all records from his 
Naval Reserve service, including 
verification of periods of reserve 
service, including any pertinent period 
of ACDUTRA or INACDUTRA.  

Also, the veteran should be specifically 
told of alternate possible sources of 
information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If no additional records 
can be obtained, documentation used in 
making that determination should be 
included in the claims file.

3.  The RO should contact the appellant 
and afford him opportunity to provide 
more information regarding names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private or government) who 
provided him with evaluation or treatment 
for PTSD or a knee disability.  After 
obtaining the appropriate signed 
authorization for release of information 
from the appellant, the RO should contact 
each physician, hospital, or treatment 
center specified by the appellant to 
obtain any and all medical or treatment 
records or reports relevant to the claims 
remaining on appeal, if not already of 
record.  In particular, the RO should 
obtain all mental health clinic, physical 
therapy and orthopedic clinic records 
from all pertinent VA facilities 
identified by the appellant from 2001 to 
the present, as well as the pertinent 
treatment records from the Great Lakes 
Naval Hospital.  The RO should also 
obtain all Vet Center mental health 
treatment records.  All correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims file.  If private treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues remaining on appeal.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, Fenderson v. 
West, 12 Vet. App. 119 (1999).  (If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate a claim, especially in light 
of any newly received treatment records, 
that development should be accomplished.)

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues remaining on 
appeal.  The appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


